On Rehearing.
Counsel for plaintiff in error asks that we distinguish this case from our holding in Schwabe v. Kemp  Coldwell, Inc., 20 S.W.2d 273. *Page 258
The differences are marked. In each case the jury found that the plaintiff was the procuring cause of the sale. In the cited case the finding was justified by the evidence which was that the plaintiff, after being authorized by defendant to sell for $40,000, showed the property to Jabalie, the ultimate purchaser, and introduced Jabalie to defendant. Jabalie offered $36,000. According to Messrs. Kemp and Coldwell, they continued their efforts to sell until the owner told them he was taking the property off the market, a short time after which the property was conveyed by defendant to a grantee who was being used by Jabalie to receive the title. The only brokers who negotiated with the purchaser were plaintiffs. He came to the seller's terms, but attempted to conceal the real transaction from both plaintiff and defendant by using a "dummy" purchaser. Since he was shown the property by plaintiff and by no one else, was introduced by plaintiff to defendant as a prospective purchaser, and finally, without persuasion from any one else, bought at the listed price, and since the officers of plaintiff testified they desisted from their negotiations only because told to do so by defendant, we held the evidence was sufficient.
In the instant case, however, Mr. Higdon testified that he never got the purchaser to offer the list price. His best offer was $9,000; that though defendant in error promised to consider this offer he never at any time agreed to accept it. Higdon, after receiving this offer from the purchaser, whom he had never introduced to Channell, sought to secure the Will Owens place for the purchaser; the purchaser saying, according to Mr. Higdon, that if he could not get the Will Owens place he would consider offering $9,500 for Channell's place. In the meantime, Mr. White, another broker with whom the property was listed, and so far as the record discloses, without knowledge of Mr. Higdon's connection with the transaction, induced the purchaser to take the property at the listed price. The evidence as to Mr. White's efforts and the results thereof were undisputed, as was the evidence of Mr. Higdon's efforts. Under Mr. Higdon's own testimony he did not make the sale because he did not get an offer of the price demanded by the owner, and the finding of the jury, therefore, was without support in the evidence. Higdon did not produce a purchaser ready, able, and willing to buy on seller's terms before White closed the deal on such terms.
There is no conflict between our decision in this case and that in Schwabe v. Kemp  Coldwell, Inc., supra.
The motion for rehearing is overruled.